Exhibit 10.57

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE.
THESE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR
HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES
LAWS PURSUANT TO REGISTRATION OR AN EXEMPTION THEREFROM. THE ISSUER OF THESE
SECURITIES MAY REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT
SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH
THE ACT AND APPLICABLE STATE SECURITIES LAWS.

FIRST PHYSICIAN’S CAPITAL GROUP, INC.

PROMISSORY NOTE

 

$                                November 20, 2013

FIRST PHYSICIAN’S CAPITAL GROUP, INC., a Delaware corporation (“Company”), for
value received, promises to pay             , a             , or its assigns
(“Holder”) the principal sum of             , plus simple interest thereon from
the date in which funds are actually advanced under this Promissory Note (this
“Note”) until paid at the rate of ten percent (10%) per annum until the Maturity
Date (as defined below), cumulative, but not compounded. The Company hereby
acknowledges and agrees that principal amount hereof is to be advanced
in             installments as follows:             .

This Note is issued in connection with the sale and issuance of up to Six
Hundred Fifty Thousand Dollars ($650,000) in principal amount of senior
promissory notes (the “Notes”). Each Note shall rank on a pari passu basis in
all respects with all other Notes issued in such financing (the “Bridge
Financing”) and all such Notes shall be repaid by the Company on a pari passu,
pro rata basis.

This Note will automatically mature and the entire outstanding principal amount,
together with accrued interest, shall become due and payable in one lump sum
upon date that is the earlier of: (i) June 30, 2014; (ii) the consummation of a
Change of Control (as defined below), or (iii) an Event of Default (as defined
below) that is followed by written notice by a Required Majority (as defined
below) pursuant to Section 2 hereof (such first date to occur being the
“Maturity Date”). For purposes of this Note, a “Change of Control” shall mean:
(i) any sale of all or substantially all of the Company’s assets, other than in
the ordinary course of the conduct of the Company’s business, (ii) a merger or
acquisition in which the Company is not the surviving entity, except for a
transaction the principal purpose of which is to change the State of the
Company’s incorporation or formation, as the case may be, (iii) any reverse
merger in which the Company is the surviving entity but in which the then
existing shareholders or members of the Company transfer fifty percent (50%) or
more of the outstanding shares or equity interests of the Company, as the case
may be, of such then existing shareholders to holders different from those who
held such shares immediately prior to such merger; and/or (iv) any sale or
transfer by the then existing shareholders or members of the Company of fifty
percent (50%) or more of the outstanding shares or interests of the Company of
such then existing shareholders or members to any person or persons other than
the then existing shareholders or members of the Company.

Payments of both principal and interest are to be made at the address of Holder
or at such other place in the United States as Holder shall designate to the
Company in writing, in lawful money of the United States of America. Interest on
this Note shall be computed on the basis of a 365-day year and actual days
elapsed.



--------------------------------------------------------------------------------

The following is a statement of the rights of Holder and the conditions to which
this Note is subject, and to which Holder, by the acceptance of this Note,
agrees:

1. Prepayment. All unpaid principal and unpaid accrued interest of this Note may
be prepaid without penalty, in whole or in part. Any prepayment of this Note
will be credited first against accrued interest, then principal. Upon payment in
full of the amount of all principal and interest payable hereunder, this Note
shall be surrendered to the Company for cancellation.

2. Charges, Taxes and Expenses. Issuance of this Note shall be made without
charge to Holder for any issue or transfer tax or other incidental expense in
respect of the issuance of such Note, all of which taxes and expenses shall be
paid by the Company, and such Note(s) shall be issued in the name of Holder.

3. Default. Each of the following events shall be an “Event of Default”
hereunder:

(a) The Company fails to pay timely any of the principal amount, accrued
interest or other amounts due under this Note on the date any of the same
becomes due and payable if such payment default is not cured within thirty
(30) business days after receipt of notice of such default from Holder;

(b) The Company files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect, or makes any assignment for
the benefit of creditors or takes any limited liability action in furtherance of
any of the foregoing;

(c) An involuntary petition is filed against the Company (unless such petition
is dismissed or discharged within thirty (30) days) under any bankruptcy statute
now or hereafter in effect, or a custodian, receiver, trustee, assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of the Company; or

(d) The Company shall fail to observe or perform any other material obligation
to be observed or performed by it under this Note, within thirty (30) days after
written notice from the Holder to perform or observe the obligation.

Upon the occurrence of an Event of Default hereunder, all unpaid principal,
accrued and unpaid interest and other amounts owing hereunder shall, at the
option of, and upon written notice provided to the Company by Holder, be
immediately due, payable and collectible by Holder, pursuant to applicable law
without presentment, demand, protest, notice of any kind or notice of dishonor,
all of which are hereby expressly waived; provided, however, that upon the
occurrence of any of the events specified in subparagraphs (b) or (c) above, all
unpaid principal, accrued and unpaid interest and other amounts owing hereunder,
shall be immediately due and payable without any notice whatsoever and without
presentment, demand for payment, protest, notice of any kind or notice of
dishonor, all of which are hereby expressly waived by the Company. If an Event
of Default occurs and is continuing, the Holder may pursue any available remedy
by proceeding at law or in equity to collect the payment of amounts due under
the Notes or to enforce the performance of any provision of the Note. A delay or
omission by the Holder in exercising any right or remedy accruing upon an Event
of Default shall not impair the right or remedy or constitute a waiver of or
acquiescence in the Event of Default. A waiver on any one occasion shall not be
construed as a bar to or waiver of any such right or remedy on any future
occasion. No remedy is exclusive of any other remedy. All available remedies are
cumulative to the extent permitted by law.

 

2



--------------------------------------------------------------------------------

4. Subordination by Prior Bridge Lenders. The Company has previously consummated
a bridge financing transaction with in 2009 purchasers (the “2009 Lenders”)
pursuant to the terms of and as evidenced by bridge notes (the “2009 Bridge
Notes”). As a material inducement for Holder to enter into this Bridge
Financing, concurrently herewith the 2009 Lenders will enter into a
subordination agreement to subordinate all rights of the 2009 Lenders under the
2009 Bridge Notes to rights of Holders of the Notes issued in this Bridge
Financing.

5. Usury Exemption. As applicable, this Note shall be issued in reliance on an
exemption from applicable state usury laws found in Section 25118 of the
California Corporations Code. Notwithstanding any provision of this Note, the
Company shall not and will not be required to pay interest at a rate or any fee
or charge in an amount prohibited by applicable law. If interest or any fee or
charge payable on any date would be prohibited, then such interest, fee or
charge will be automatically reduced to the maximum amount that is not
prohibited. In the event that Holder receives payment of any interest, fee, or
charge that would cause the amount so received to exceed the maximum amount
permitted under applicable law, then, to the extent that the amount so received
exceeds the maximum amount permitted under applicable law: (a) in the first
instance, the amount received shall be applied to principal; and (b) in the
second instance, in the event that the principal amount of this Note has been
paid in full, the remaining amount so received shall be deemed to be a loan from
Company to the Holder, repayable upon the demand of the Company with interest at
the legal rate from the date of the Holder’s receipt of each payment in excess
interest, fees, or charges.

6. Loss, Theft or Destruction of Note. Upon receipt by the Company of evidence
reasonably satisfactory to it of the loss, theft or destruction of this Note and
of indemnity or security reasonably satisfactory to it, the Company will make
and deliver a new Note which shall carry the same rights to interest (unpaid and
to accrue) carried by this Note, stating that such Note is issued in replacement
of this Note, making reference to the original date of issuance of this Note
(and any successors hereto) and dated as of such cancellation of this Note.

7. Miscellaneous.

(a) Governing Law; Arbitration. This Note shall constitute a contract under the
laws of the State of Delaware and for all purposes shall be construed in
accordance with and governed by the laws of said state, excluding its conflicts
of law principles. The parties to this Note agree that any and all disputes,
claims or controversies arising out of or relating to this Note that are not
resolved by their mutual agreement shall be submitted to final and binding
arbitration in Los Angeles County, California before JAMS, or its successor,
pursuant to the United States Arbitration Act, 9 U.S.C. Sec. 1 et seq. Either
party may commence the arbitration process called for in this Note by filing a
written demand for arbitration with JAMS, with a copy to the other party. The
arbitration will be conducted in accordance with the provisions of JAMS’
Streamlined Arbitration Rules and Procedures in effect at the time of filing of
the demand for arbitration. The parties will cooperate with JAMS and with one
another in selecting an arbitrator from JAMS’ panel of neutrals, and in
scheduling the arbitration proceedings. The parties covenant that they will
participate in the arbitration in good faith, and that they will share equally
in its costs. The provisions of this Section may be enforced by any court of
competent jurisdiction, and the party seeking enforcement shall be entitled to
an award of all costs, fees and expenses, including reasonable attorneys’ fees,
to be paid by the party against whom enforcement is ordered.

(b) Assignment. Neither this Note nor any of the rights, interests or
obligations hereunder may be assigned, by operation of law or otherwise, in
whole or in part by the Holder to any person or entity without the prior written
consent of the Company, in its sole and absolute discretion; provided, however,
that this Note may be assigned or transferred, in whole or in part, without the
prior written consent of the Company for bona fide estate planning purposes or
to an affiliate, subsidiary, partner (limited or otherwise) and/or member of the
Holder. Upon any transfer of this Note, the Company may require, as a condition
thereto, the payment of a sum sufficient to reimburse it for any transfer tax

 

3



--------------------------------------------------------------------------------

incidental thereto. Any transfer shall be subject to (i) the transferee’s
agreement in writing to be subject to the applicable terms of this Note;
(ii) compliance with all applicable state and federal securities laws (including
the delivery of legal opinions reasonably satisfactory to the Company, if such
are reasonably requested by the Company); and (iii) the execution and delivery
to the Company of an Assignment Form in substantially the form attached hereto
as Attachment A. This Note shall be binding upon any successors or assigns of
the Company.

(c) Notices. All notices, requests, demands and other communications hereunder
(shall be in writing to the parties at the addresses set forth below the
recipients’ signature to this Note, or at such other address as shall be given
in writing by a party to the other parties, and shall be deemed to have been
duly given at the earlier of (i) the time of actual delivery, (ii) the next
business day after deposit with a nationally recognized overnight courier
specifying next day delivery, with written verification of receipt, (iii) when
sent by facsimile or electronic mail communication if receipt is confirmed, or
(iv) on the fifth (5th) business day following the date deposited with the
United States Postal Service, postage prepaid, certified with return receipt
requested.

(d) Cross Default. An Event of Default under this Note shall be an event of
default under all other Notes issued in connection with the Bridge Financing. In
such event, the Holder shall be entitled to exercise any remedies available to
it pursuant hereto or at law, including, without limitation, accelerate and
declare all of the obligations hereunder to be immediately due and payable.

(e) Amendment or Waiver. Both this Note and the terms and conditions of the
Bridge Financing, including, without limitation, the aggregate value of the
Notes issued thereunder, may be amended or a provision hereof waived only in a
writing signed by the Company and a Required Majority (as defined below);
provided, however, that any such amendment or waiver shall apply to all Notes
issued in the Bridge Financing. For purposes of this Note, a “Required Majority”
shall mean holders holding, at the time of any determination, a
majority-in-interest of the then-outstanding principal amount of all Notes
subscribed for pursuant to the Bridge Financing. The Holder acknowledges that a
Required Majority will have the right and power to diminish or eliminate all
rights of the Holder hereunder.

(f) Survival. The provisions which, by their nature, would survive any
expiration, termination and/or cancellation of this Agreement shall survive any
such termination, expiration and/or cancellation of the business relationship
among the parties, this Agreement and/or the dissolution, termination and
winding up of the Company

(g) Accredited Investor. The Holder hereby represents that it is an “accredited
investor” within the meaning of Regulation D, Rule 501(a), promulgated by the
Securities and Exchange Commission under the 1933 Act and shall submit to the
Company such further assurances of such status as may be reasonably requested by
the Company. If Holder has previously made an investment with the Company under
the same investor name and, in connection with such investment, the Holder
provided the Company with representations and warranties confirming, among other
things, its status as an accredited investor and/or a signed Investor
Questionnaire (the “Prior Investor Representations”), Investor hereby represents
and warrants that all such information set forth in the Prior Investor
Representations is complete, true, correct and accurate as of the date hereof.
In such case, holder shall not be required to complete and execute an additional
investor questionnaire in connection with the purchase of this Note. If Holder
has not previously made an investment in the Company, Holder shall execute and
deliver to the Company its standard investor questionnaire together with the
purchase price for this Note certifying that Holder is an “accredited investor”
as such term is defined in Rule 501 of Regulation D promulgated under
Section 4(2) of the Securities Act of 1933.

(h) Acknowledgments. The Holder hereby acknowledges and understands that:

 

4



--------------------------------------------------------------------------------

(i) There are substantial restrictions on the transferability of the Notes,
including, but not limited to, those imposed by federal and/or state securities
laws.

(ii) At no time has any of the following ever been represented, guaranteed or
warranted to the Holder by the Company, nor any of its agents or employees or
any other person, expressly or by implication:

(1) The percentage or profit and/or the amount of or type of consideration,
profit or loss to be realized if any, as a result of Holder’s investment;

(2) That the past performance or experience on the part of the Company, or any
affiliate thereof, will in any way indicate the predictable results of the
ownership of the Notes; or

(3) That an investment in the Company will yield the percentage of profit and/or
amount of or type of consideration, profit or loss similar to that yielded by
other projects managed by the Company or its affiliates.

(iii) Holder has adequate net worth and means of providing for his, her or its
current needs and possible personal contingencies to sustain a complete loss of
this investment and has no need for liquidity of this investment. Holder’s total
commitment to investments which are not readily marketable is not
disproportionate to the Investor’s net worth and will not become
disproportionate as a result of the Investor’s investment in the Notes. Holder
has such knowledge and experience in financial and business matters that Holder
is capable of evaluating the merits and risks of investment in the Company, and
Holder is able to bear the economic risk of Holder’s investment in the Company
and at the present time Holder could afford a complete loss of Holder’s
investment.

(iv) Holder recognizes that investment in the Company involves substantial
risks, including a risk of total loss of Holder’s investment, and Holder is
aware of and understands all of the risk factors related to Holder’s purchase of
Notes. Holder is either a director or officer of the Company and is intimately
familiar with the Company’s operations (including the risks associated
therewith), or has had an opportunity to fully discuss such Holder’s investment
with the Company’s officers, directors or management and has received all
information which Holder considers necessary or appropriate for deciding whether
to acquire the Note.

(v) Holder represents that it is acquiring this Note solely for investment for
such Holder’s own account not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that Holder has no present
intention of selling, granting any participation in, or otherwise distributing
the same.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Promissory Note to be executed
by its officer thereunto duly authorized.

 

COMPANY:

FIRST PHYSICIAN’S CAPITAL GROUP, INC.,

a Delaware corporation

By:  

 

Sean Kirrane, Chief Executive Officer

ACKNOWLEDGED AND AGREED TO:

 

 

HOLDER: By:  

 

  Name, Title

[SIGNATURE PAGE TO PROMISSORY NOTE]



--------------------------------------------------------------------------------

ATTACHMENT A TO SENIOR PROMISSORY NOTE

ASSIGNMENT FORM

(To assign the foregoing Note, execute

this form and supply required information.)

FOR VALUE RECEIVED, and subject to compliance with applicable federal and state
securities laws (including the delivery of legal opinions satisfactory to the
Company, if such are requested by the Company), an interest corresponding to the
unpaid principal amount of the foregoing Note and all rights evidenced thereby
are hereby assigned to

 

 

(Please Print)

 

whose address is                                        
                                         
                                         
                                                                   

Dated:                                                                  
                                                                    

Holder’s Signature:                                       
                                                                          

Holder’s Address:                                       
                                                                              

  

                         
   __________________________________________________________

  

Signature Guaranteed:                                       
                                                              

 

NOTE:   The signature to this Assignment Form must correspond with the name as
it appears on the face of the Note, without alteration or enlargement or any
change whatever, and must be guaranteed by a bank or trust company. Officers of
corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Note.   The
assignee of the Note, in connection with the execution of this Assignment Form,
must execute and deliver an acknowledgment of, and agreement to be bound by, the
terms of the Note and all other writings related thereto.

ATTACHMENT A TO NOTE